Exhibit 10.2

FOURTH AMENDMENT TO THE

APPROACH RESOURCES INC.

2007 STOCK INCENTIVE PLAN

 

This Fourth Amendment (the “Fourth Amendment”) to the Approach Resources Inc.
2007 Stock Incentive Plan, as amended from time to time (the “Plan”), is made
effective as of March 2, 2016 (the “Amendment Effective Date”), by Approach
Resources Inc., a Delaware corporation (“Approach”).  

 

W I T N E S S E T H:

 

WHEREAS, Approach established the Plan, originally effective as of June 28, 2007
and most recently amended and approved by Approach’s stockholders effective June
2, 2015, under which Approach is authorized to grant equity-based incentive
awards to certain employees and service providers of Approach and its
subsidiaries;

WHEREAS, Section 14.1 of the Plan provides that Approach’s board of directors
(the “Board”) may amend the Plan from time to time; and

WHEREAS, the Board now desires to amend the Plan in the manner contemplated
hereby.  

 

NOW, THEREFORE, the Plan shall be amended as of the Amendment Effective Date, as
set forth below:

 

1.Section 14.1 of the Plan is hereby deleted and replaced in its entirety with
the following:

 

The Board may at any time amend, alter, suspend, discontinue or terminate this
Plan or the Committee’s authority to grant Awards under this Plan without the
consent of stockholders or Participants, except that any amendment or alteration
to this Plan, including any increase in any share limitation, shall be subject
to the approval of the Company’s stockholders if such stockholder approval is
required by any applicable law or regulation or the rules or other listing
requirements of any stock exchange or automated quotation system on which the
Common Stock may then be listed or quoted, and the Board may otherwise, in its
discretion, determine to submit other such changes to this Plan to stockholders
for approval; provided, that, without the consent of an affected Participant (or
the Permitted Transferee), no such Board action shall adversely affect in any
material way any Award previously granted under the Plan.  Upon termination of
the Plan, the terms and provisions of the Plan shall, notwithstanding such
termination, continue to apply to Awards granted prior to such
termination.  Notwithstanding the foregoing, Approach may amend any Award
Agreement to be exempt from Code Section 409A or to comply with the requirements
of Code Section 409A or to modify any provision that causes an Award that is
intended to be classified as an “equity instrument” under FAS 123R to be
classified as a liability on Approach’s financial statements.

 

2.Article VI of the Plan is hereby amended by inserting Section 6.4 as follows:

6.4 Minimum Vesting Period. The minimum vesting or forfeiture restriction period
with respect to Awards that are Options or SARs for which a Participant pays (or
the value or amount payable under the Award is reduced by) an amount equal to or
exceeding the Fair Market Value of the Common Stock determined as of the date of
grant shall be three years, subject to the Committee’s authority pursuant to
Section 3.1 of the Plan in the event of a Participant’s termination of
employment or service or upon the occurrence of certain events.

 

 

--------------------------------------------------------------------------------

 

3.Except as set forth above, the Plan shall continue to read in its current
state.   

 

IN WITNESS WHEREOF, Approach has caused the execution of this Fourth Amendment
by its duly authorized officer, effective as of the Amendment Effective Date.  

 

APPROACH RESOURCES INC.

 

By:

/s/ J. Ross Craft  

 

J. Ross Craft

 

Chairman, Chief Executive Officer and President

 

 

 